—Order, Supreme Court, New York County (Norman Ryp, J.), entered October 23, 1992, which, insofar as appealed from, denied petitioner’s application to dismiss, as time-barred, Federal and State securities claims that respondent-respondent seeks to arbitrate, unanimously affirmed, without costs.
The parties’ intention to resolve all disputes by arbitration being clear, dismissal of respondent’s claims pursuant to CPLR 7502 (b) would defeat the policies of the Federal Arbitration Act (9 USC § 1 et seq.; see, Volt Information Sciences v Stanford Univ., 489 US 468, 479). Accordingly, we affirm the denial of petitioner’s application on the ground that the arbitrators should decide the Statute of Limitations issue, including whether New York or Florida law applies. Concur— Murphy, P. J., Ellerin, Wallach, Kassal and Nardelli, JJ.